Citation Nr: 0007571	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Determination of proper initial rating for disc bulge at L4-
5, status post L5-S1 diskectomy with epidural scarring, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran served on active duty 
from March 1993 to October 1997. 

The Board observes that additional evidence was forwarded to 
the Board in October and November 1999.  In written argument 
submitted in December 1999, the veteran's accredited 
representative waived initial RO consideration of such 
evidence.  See 38 C.F.R. § 19.37, 20.1304 (1999). 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's low back disability is productive of 
subjective complaints of recurrent attacks of radiating back 
pain with numbness in the lower extremity, and objective 
evidence of increased pain with credible evidence of 
additional functional impairment due to pain with physical 
activity.


CONCLUSION OF LAW

The criteria for a 20 percent initial rating for disc bulge 
at L4-5, status post L5-S1 diskectomy with epidural scarring, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993); Fenderson v. West, 12 Vet. 
App. 119 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
increased initial rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the November 1997 and May 1999 VA 
examinations described below.  He has had the opportunity to 
have a personal hearing at the RO.  And, the Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Furthermore, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating or the joint.  See 38 C.F.R. § 4.59 (1999).

In this case, in a March 1998 rating decision, the veteran 
was awarded service connection and a 10 percent initial 
rating for disc bulge at L4-5, status post L5-S1 diskectomy 
with epidural scarring, under Diagnostic Code 5293, effective 
October 1997.  At present, he is seeking an increased initial 
rating in excess of 10 percent.

With respect to the evidence of record, the veteran's service 
medical records show he was treated for neck and back pain 
during his service.  These records also include a June 1997 
Medical Board report noting the veteran's diagnosis was low 
back pain status post L5-S1 diskectomy with epidural 
scarring.  He had done well following surgery, but about six 
months later he began having constant low back pain and 
intermittent foot numbness.  At the time of this examination, 
he had 5/5 of strength and 2+ of reflexes in the lower 
extremities, bilaterally; intact sensory examination for 
pinprick; and a negative straight leg raise examination.  A 
low back Magnetic Resonance Imaging (MRI) examination 
revealed he had an enlarged S1 nerve root on the right with 
no displacement of the nerve, but with epidural scarring; and 
L5 pars defect was ruled out.  

The post-service medical evidence includes a November 1997 VA 
spine examination report noting the veteran reported he 
injured his back in 1994 while doing construction and moving 
large pieces of equipment, which resulted in a diskectomy at 
L5-S1 in October of that year.  He gave a remote and recent 
history of daily back pain and reported that he had right 
foot numbness with certain activities such as with heavy 
lifting, stooping, twisting, or squatting.  He also reported 
that he had no problems with weakness or numbness in his foot 
for the past 10 months because he was continually careful.  

Upon physical examination, the veteran's lumbar spine range 
of motion was 90 degrees of flexion, 20 degrees of extension, 
and 45 degrees of bilateral rotation and lateral bending, all 
movements performed without pain.  He had 5/5 of motor 
strength and 2+ of ankle and knee reflexes bilaterally, did 
not show evidence of atrophy, and had negative straight leg 
raise and femoral nerve stretch tests.  He was deemed 
completely neurovascular intact with intact sensation.  
However, upon x-ray examination, he presented evidence of 
decreased normal lordosis of the lumbar spine and mild 
decrease in disc height at L5-S1, with no evidence of 
degenerative changes or malalignment.  The examiner noted in 
his conclusion that the veteran continued to have low back 
pain which was probably a combination of post-surgical as 
well as mild degenerative changes which did not appear on x-
ray examination.  The veteran also noted that the veteran had 
some right foot neurological symptoms which were likely due 
to exacerbation with compression of his nerve due to the scar 
and the disc with certain movements.  It was the examiner's 
opinion that, although the veteran may need another surgery 
if his problems continued, at the time of the examination his 
disability was deemed to be mild as he had good range of 
motion and strength, and did not have neurological symptoms 
when he limited his activity.

In addition, a May 1999 VA examination report shows the 
veteran had active range of motion within normal limits in 
all joints, sensation intact to pinprick and light touch over 
the lower extremity dermatomes, 5/5 of strength in the lower 
extremities, and equal deep tendon reflexes.  Straight leg 
raising was negative.  There was no pain upon lumbosacral 
palpation, and no evidence of muscle spasm or fasciculation 
of the lumbosacral paraspinal muscles.  His gait was 
completely nonantalgic without the use of any assistive 
device.  And, no other focal neuromuscular deficits were 
noted.  The veteran's diagnosis was low back pain with no 
evidence of significant focal neuromuscular or functional 
deficits on this examination.

Furthermore, medical records from the Charleston VA Medical 
Center (VAMC) dated from November 1997 to September 1999 
describe the treatment the veteran received for various 
health problems, including his low back disability.  
Specifically, these records contain a January 1999 notation 
in which the veteran reportedly needed pain medication for 
his back because Motrin was not working.  He was seen in 
February 1999.  At that time the veteran indicated that his 
back still caused him trouble and he stated that while the 
numbness in his right foot had improved, he still had mid to 
low back pain that did not radiate and which was worse with 
physical activity.  Examination at that time revealed good 
motor strength and good deep tendon reflexes that were 
described as symmetrical.  There were no sensory deficits and 
a negative Lasegue's sign.  The assessment was low back pain.  
The record also contains an April 1999 notation regarding a 
telephone call to the veteran's physician and in which the 
veteran reported having unbearable back pain and reported 
that the muscle relaxes were not working.  He indicated that 
the pain had gotten worse over the past month.  

In August 1999, the veteran complained of low back pain and 
pain shooting down his left leg.  At that time, he also 
reported that the pain kept him awake at night, and that he 
was taking extra strength Tylenol for pain without pain 
relief.  Upon examination, muscle strength was 5/5 in all 
extremities and reflexes were 2+/4 bilaterally.  There was no 
low back pain with palpation.  A subsequently conducted 
September 1999 MRI of the veteran's back revealed that the 
L1-1, L2-3, and L3-4 disc levels to be grossly unremarkable 
with no evidence of spinal canal stenosis or neural foraminal 
impingement.  The L4-5 disc demonstrated an annular tear of 
the posterior portion of the annulus.  There was also a 
central shallow disc herniation which touched the transiting 
L5 nerve root with no significant displacement noted.  The 
L4-5 disc space was also desiccated and showed evidence of 
narrowing.  The L4-5 disc also showed post-surgical changes 
with enhancing scar (granulation tissue) within the right 
lateral recess and surrounding the right S1 nerve root.  The 
disc was desiccated and showed loss of disc space height.  
There was a shallow left-sided disc herniation contacting the 
left S1 nerve root with no definite displacement of the nerve 
root.

Finally, during the May 1999 appeal hearing at the RO, the 
veteran testified he has back pain on a daily basis, with 
severe attacks every two to three months lasting two to three 
weeks at a time, depending on his physical activity; extended 
standing or exercising would exacerbate the attacks.  He also 
noted that, at times, when he awoke, he had throbbing back 
pain with tingling.  During the attacks the intensity of his 
pain was reportedly about 7/10, and he was currently taking 
Flexeril and Motrin for his pain.  Also, given that he is a 
student, he asserted that his low back disability made it 
difficult for him to carry around his books and to sit at a 
desk for extended periods of time.  He stated that he was 
only able to lift up to 20/30 pounds without pain.  He 
indicated that he no longer had numbness in his legs.

With respect to the applicable law, under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).

The Board has carefully reviewed the medical evidence 
pertinent to the case, and notes that the veteran has 
reported experiencing back pain, with severe attacks every 
two to three months, lasting two to three weeks at a time.  
However, the Board also notes that the two most recent VA 
examinations, collectively, only show subjective complaints 
of daily back pain with numbness in the lower extremities 
upon certain activities.  On neither examination was there 
evidence of impaired motion of the spine, muscle spasm or 
other neurological findings.  Further, while the veteran did 
report the existence of some recurrent symptomatology, it 
does appear that there is some intermittent relief as the 
symptomatology has not been reproducible on any examination. 

However, in considering whether there is additional 
functional impairment due to flare-ups, fatigability, 
incoordination and pain on movement such that would warrant a 
higher evaluation under either Diagnostic Code 5293 or under 
another related diagnostic code, the Board notes that the 
veteran's low back disorder may also be rated under the 
provisions pertaining to limitation of motion of the lumbar 
spine under  38 C.F.R. § 4.71a, Diagnostic Code 5292.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Under 
Diagnostic Code 5292, a 10 percent evaluation is assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is awarded for moderate limitation of 
motion.  And, a 40 percent evaluation is granted for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).

In evaluating the veteran's disability under both Diagnostic 
Code 5293 and Diagnostic Code 5292, the Board acknowledges 
the veteran's reports of daily back pain/stiffness and 
recurrent attacks every two to three months, and his current 
physical limitations, such as being able to lift only up to 
20-30 pounds without pain and his inability to sit for 
extended periods of time.  As well, the Board does find 
credible the veteran's assertions that he is functionally 
limited in that he is unable to lift, bend, or run or do much 
of other physical activities without triggering a worsening 
of his pain attacks.  Clearly, the November 1997 examiner 
found the veteran's complaints of continued back pain to be 
credible although such symptomatology was not found on 
examination as he noted in his conclusion that the veteran's 
continued low back pain was probably a combination of post-
surgical as well as mild degenerative changes which did not 
appear on x-ray examination and he also noted that the 
veteran had some right foot neurological symptoms which were 
likely due to exacerbation with compression of his nerve due 
to the scar and the disc with certain movements.  Further, 
the various outpatient treatment records indicate that the 
veteran does continue to experience recurrent low back pain 
that limits his activity when symptomatic.  Finally, the 
Board notes that recent MRI testing did reveal residual scar 
tissue filling the L4-5 right lateral recess and surrounding 
the right S1 nerve root with narrowing of the right L5 neural 
foramen as well as some left-sided disc herniation at L5-S1 
contacting the left S1 nerve root and an annular tear with 
cental disc herniation at L4-5 touching the transiting L5 
nerve root.  Thus, the Board finds that although there were 
no significant findings shown on repeat VA examination, there 
is sufficient evidence of record which indicates that the 
veteran's low back disorder more nearly approximates a 
moderate degree of disability than a mild one with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45.  
As such, the Board finds that the evidence support the award 
of a 20 percent initial rating under Diagnostic Code 5293.  
See DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

As noted above, both the 20 percent and 40 percent ratings 
under Diagnostic Code 5293 require recurring attacks of 
intervertebral disc syndrome.  However, the 20 percent 
evaluation requires moderate symptomatology and the 40 
percent evaluation requires severe symptomatology with 
intermittent relief.  In this regard, while the veteran has 
reported the presence of severe symptomatology during his 
attacks, the objective evidence of record is simply not 
consistent with disc disease that is severe in degree.  
Neither the 1997 nor the 1999 VA examinations show positive 
straight leg raising, absent right ankle jerk or other severe 
neurological findings.  Notably, straight leg raising were 
negative during both examinations.  Thus, while the Board 
finds credible the veteran's statements regarding the fact 
that he continues to experience some symptomatology, notably 
pain, relating to his back, the objective evidence of record 
does not indicate that the demonstrated symptomatology is of 
a greater degree than contemplated by the currently assigned 
20 percent initial rating.  The Board finds that the minimal 
symptoms shown on repeat examination, when considered with 
the veteran's description of his current symptomatology, are 
at most indicative of a moderate degree of impairment.  As 
such, the Board finds the veteran's low back disability is 
not productive of recurrent attacks of severe intervertebral 
disc disease with intermittent relief.  As well, the evidence 
does not show that the veteran's low back disability is 
productive of severe limitation of motion.  Based on the 
foregoing, the Board finds that the medical evidence, as set 
forth above, shows that the veteran's lower back symptoms 
are, at least with respect to the criteria embodied by 
Diagnostic Codes 5292 and/or 5293, consistent with an 
evaluation no higher than 20 percent.

After reviewing the veteran's claim for an increased initial 
rating, the Board finds that an increased rating on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's lower back disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veteran's disability subject 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 



ORDER

The initial rating assigned for disc bulge at L4-5, status 
post L5-S1 diskectomy with epidural scarring, is not 
appropriate, and a 20 percent initial evaluation is granted, 
subject to the provisions governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

